SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

206
CAF 10-02049
PRESENT: SCUDDER, P.J., CENTRA, PERADOTTO, LINDLEY, AND MARTOCHE, JJ.


IN THE MATTER OF JUSTAIN R. AND SHANE R.
-------------------------------------------
MONROE COUNTY DEPARTMENT OF HUMAN SERVICES,       MEMORANDUM AND ORDER
PETITIONER-RESPONDENT;

JUAN F., RESPONDENT-APPELLANT.


FARES A. RUMI, ROCHESTER, FOR RESPONDENT-APPELLANT.

DAVID VAN VARICK, COUNTY ATTORNEY, ROCHESTER (CAROL L. EISENMAN OF
COUNSEL), FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Family Court, Monroe County (Joseph
G. Nesser, J.), entered September 28, 2010 in a proceeding pursuant to
Social Services Law § 384-b. The order, among other things, adjudged
that the subject children were permanently neglected by respondent and
committed the guardianship and custody of the subject children to
petitioner.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Respondent father appeals from an order terminating
his parental rights pursuant to Social Services Law § 384-b on the
ground of permanent neglect. We affirm. Petitioner met its burden of
proving “by clear and convincing evidence that it made diligent
efforts to encourage and strengthen the relationship between [the
father] and the child[ren]” (Matter of Ja-Nathan F., 309 AD2d 1152;
see § 384-b [7] [a]; Matter of Rachael N., 70 AD3d 1374, lv denied 15
NY3d 708). Contrary to the contention of the father, the evidence at
the hearing establishes that, despite petitioner’s diligent efforts to
reunite him with the children, he continued to use drugs; lived in
numerous temporary or rundown rooms or apartments that were unsuitable
for children; continued to demonstrate problems with aggression in
general and domestic violence against the children’s mother in
particular; and refused to participate in counseling of any kind until
either immediately before or immediately after the termination
petition was filed. Thus, petitioner established that the father
“failed to address successfully the problems that led to the removal
of the child[ren] and continued to prevent the child[ren]’s safe
return” (Ja-Nathan F., 309 AD2d 1152; see Matter of Brittany K., 59
AD3d 952, 953, lv denied 12 NY3d 709).

     We reject the father’s contention that termination of his
                                 -2-                          206
                                                        CAF 10-02049

parental rights was not in the best interests of the children. The
minimal “ ‘progress made by [the father] in the months preceding the
dispositional determination was not sufficient to warrant any further
prolongation of the child[ren]’s unsettled familial status’ ” (Matter
of Roystar T., 72 AD3d 1569, 1569, lv denied 15 NY3d 707; see Matter
of Sean W., 87 AD3d 1318, 1319, lv denied 18 NY3d 802). Finally, we
conclude that Family Court properly refused to allow any post-
termination contact between the father and the children (see Matter of
Atreyu G., 91 AD3d 1342; Matter of Cayden L.R., 83 AD3d 1550, 1551;
Matter of Christopher J., 60 AD3d 1402, 1403).




Entered:   March 16, 2012                      Frances E. Cafarell
                                               Clerk of the Court